Allowable Subject Matter
Claims 1, 2, 6-8, 10-13, 17, and 18 are allowable because the features associated with “wherein the sampling the original data according to a preset sampling frequency to acquire the at least one pair of images comprises: sampling the original data according to the preset sampling frequency to acquire 2N images, wherein N is a positive integer; and dividing the 2N images into N pairs to acquire N pairs of images, wherein each pair of images comprises images sampled at two adjacent sampling times, and two images in each pair of images comprise the common static feature point; or repeating sampling processing on the original data for N times to acquire N pairs of images, wherein N is a positive integer, and wherein the sampling processing comprises: sampling out one pair of images from the original data, wherein a time interval between collection times of the pair of images is less than a preset time threshold, so that the pair of images comprises the common static feature point,” overcome the prior art of record.  For instance, Morikawa et al. (US 2014/0205046) and Ma (US 2017/0160824) teach sampling different image signals at different sampling frequencies.  However, the prior art of record does not teach the claimed features.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425